DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2017/0365566) in view of Matsumoto et al. (U.S. Publication No. 2018/0261467).
Regarding claim 1¸ Lee teaches an integrated fan-out package, comprising:
a die (Fig. 7, die 2121);
an encapsulant (Fig. 7, encapsulant 2130) encapsulating the die (see Fig. 7);
a seed layer (Fig. 11A, 160a) and a conductive pillar (160b) sequentially stacked over the die and the encapsulant (see Fig. 11A, seed and UBM are formed over the die and encapsulant when device is flipped over);
a redistribution structure (Fig. 11A, 142/141) over the die and the encapsulant, comprising:

a dielectric layer (141); and
a buffer layer (Fig. 11A, 150) disposed over the redistribution structure, wherein a Young's modulus of the buffer layer is higher than a Young's modulus of the dielectric layer of the redistribution structure (see paragraph [0071]).
Lee does not specifically teach the dielectric layer is covering the conductive pattern and surrounding the seed layer and the conductive pillar, wherein the seed layer is separate from the dielectric layer by the buffer layer.  However, Matsumoto teaches a similar device in which a wiring layer (Fig. 13, M1-3/IL1-3), which is analogous to the RDL of Lee, has a dielectric (IL3), which covers the conductive pattern (M3), surrounds the seed (BM, see paragraph [0125]) and conductive pillar (MF), and wherein the seed layer is separate from the dielectric layer by the lower insulating film (IF2, analogous to buffer layer).  It would have been obvious to a person of skill in the art at the time of the priority date that the dielectric could have covered the conductive pattern, and surrounded the seed and pillar, because this protects the metallic layer from being degraded due to oxidation or other contaminants during a change in manufacturing steps required to form the buffer layer of Lee. It would have further been obvious to a person of skill in the art at the time of the priority date that the seed layer could have been separated from the dielectric layer by the buffer layer in this configuration because Matsumoto teaches that the seed layer should be separated from all dielectric layers (including the buffer layer) by a diffusion barrier (see paragraph [0125]) to prevent diffusion of copper or other metals into the dielectrics.

Regarding claim 2¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 1, further comprising a conductive bump (Fig. 7, bump 2170) disposed on the conductive pillar.

Regarding claim 15¸ Lee teaches an integrated fan-out package, comprising:
a die (Fig. 7, die 2121;
an encapsulant encapsulating the die (2130);
a seed layer (160a) and a conductive pillar (160b) sequentially stacked over the die and the encapsulant (see Fig. 11A);
a redistribution structure (141/142) over the die and the encapsulant, comprising:
a conductive pattern (142) directly in contact with the seed layer (see Fig. 11A); and
a dielectric layer covering the conductive pattern and surrounding the seed layer and the conductive pillar, wherein the seed layer is in direct contact with a top surface of the dielectric layer; and
a buffer layer over the redistribution structure, wherein a Young's modulus of the buffer layer is higher than a Young's modulus of the dielectric layer of the redistribution structure.
Lee does not specifically teach the dielectric layer is covering the conductive pattern and surrounding the seed layer and the conductive pillar, wherein the seed layer is in direct contact with a top surface of the dielectric layer.  However, Matsumoto teaches a similar device in which a wiring layer (Fig. 13, M1-3/IL1-3), which is analogous to the RDL of Lee, has a dielectric (IF1), which covers the conductive pattern (M3), surrounds the seed (BM, see paragraph [0125]) and conductive pillar (MF), and wherein the seed layer is in direct contact with a top surface of the dielectric layer (IF1, see Fig. 13).  It would have been obvious to a person of skill in the art at the time of the priority date that the dielectric could have covered the conductive pattern, and surrounded the seed and pillar, because this protects the metallic layer from being degraded due to oxidation or other contaminants during a change in manufacturing steps required to form the buffer layer of Lee. It would have further been obvious to a person of skill in the art at the time of the priority date that the seed layer could have been in direct contact with the top of the dielectric layer because forming the buffer layer opening wider than the 

Regarding claim 16¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 15, wherein the dielectric layer has a first opening exposing at least a portion of the conductive pattern (see Matsumoto Fig. 13), the buffer layer has a second opening exposing the first opening (Matsumoto Fig. 13), and the second opening is larger than the first opening (see Matsumoto Fig. 13).

Regarding claim 17¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 16, wherein a sidewall of the first opening and a sidewall of the second opening have an offset (see Matsumoto Fig. 13).

Regarding claim 20¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 15, wherein the buffer layer is disposed between the seed layer and the dielectric layer of the redistribution structure, and surrounds the seed layer and the conductive pillar (see Matsumoto Fig. 13).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsumoto, further in view of Wang et al. (U.S. Publication No. 2014/0264931)
Regarding claim 3¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 1, wherein the dielectric layer has a first opening (see Matsumoto Fig. 5, opening unlabeled) 
Lee in view of Matsumoto does not specifically teach the second opening is located within the first opening.  However, Wang teaches a similar device, in which a buffer layer (74) is formed with an opening within the opening of the underlying dielectric layer (72) (see Fig. 9).  It would have been obvious to a person of skill in the art at the time of the priority date that the buffer layer could have covered the sidewalls of the dielectric because this allows for more complete coverage of the buffer layer, improving its functioning.

Regarding claim 4¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 3, wherein a sidewall of the first opening and a sidewall of the second opening have an offset (see Wang Fig. 9, buffer layer sidewalls are less distance apart than dielectric sidewalls).


Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsumoto, further in view of Uzoh et al. (U.S. Publication No. 2017/0040270)
Regarding claim 5¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 1, wherein the buffer layer is a ring-shaped structure surrounding the conductive pillar and exposes at least a portion of the dielectric layer.
Lee in view of Matsumoto does not specifically teach that the buffer layer is a ring shaped layer.  However, Uzoh teaches a buffer layer (340b) formed in a ring shape (see Fig. 3A, paragraph [0082]).  It would have been obvious to a person of skill in the art at the time of the priority date that the buffer layer could have been ring-shaped because this allows for minimal material use while maintaining the buffer layer where it is needed most, at the interface between the bumps and device.

Regarding claim 6¸ Lee in view of Matsumotoand Uzoh teaches the integrated fan-out package according to claim 5, wherein a ratio of a distance between an edge of the buffer layer and a sidewall of the conductive pillar to a maximum diameter of the conductive pillar ranges between 0.01 and 0.6.
Uzoh does not specifically teach the ratio of the distance between the edge of the buffer to the conductive pillar and the pillar diameter.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical ratio could have been optimized through routine experimentation or calculation in order to be any value necessary to achieve the buffering results while maintaining the smallest package, cheapest production cost, or other desirable traits.

Regarding claim 18¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 15, wherein the buffer layer is a ring-shaped structure surrounding the conductive pillar and exposes at least a portion of the dielectric layer.
Lee in view of Matsumoto does not specifically teach that the buffer layer is a ring shaped layer.  However, Uzoh teaches a buffer layer (340b) formed in a ring shape (see Fig. 3A, paragraph [0082]).  It would have been obvious to a person of skill in the art at the time of the priority date that the buffer layer could have been ring-shaped because this allows for minimal material use while maintaining the buffer layer where it is needed most, at the interface between the bumps and device.

Regarding claim 19¸ Lee in view of Matsumoto teaches the integrated fan-out package according to claim 18, wherein a ratio of a distance between an edge of the ring-shaped buffer layer and a sidewall of the conductive pillar to a maximum diameter of the conductive pillar ranges between 0.01 and 0.6.
.


Claim 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheng et al. (U.S. Publication No. 2017/0125365)
Regarding claim 7¸ Lee teaches an integrated fan-out package, comprising:
a die (Fig. 7, die 2121);
an encapsulant (2130) encapsulating the die;
a first seed layer Fig. 11A, first seed 160a), a first conductive portion (160b) sequentially stacked over the die and the encapsulant (Fig. 11A); and
a redistribution structure (142/141/150) over the die and the encapsulant, comprising:
a plurality of dielectric layers (141, 150, see Fig. 7, multi-layered RDL is contemplated although not specifically shown in Fig. 11A) that are sequentially stacked, wherein a Young's modulus of the dielectric layer (150) directly in contact with the first seed layer and the first conductive portion is higher than a Young's modulus of each of the rest of the dielectric layers (see paragraph [0071]); and
a plurality of conductive patterns (142, see Fig. 7, multi-layered RDL is contemplated although not shown in Fig. 11A) sandwiched between the plurality of dielectric layers.
Lee does not specifically teach a second seed layer and a second conductive portion sequentially stacked over the first seed and conductive portion.  However, Cheng teaches another packaging where the first conductive portion (Fig. 5, 130) has a second seed (134) and a second conductive portion (136) 

Regarding claim 8¸ Lee in view of Cheng teaches the integrated fan-out package according to claim 7, further comprising a conductive bump (Lee Fig. 7, see also Cheng Fig. 5, 138 is a solder bump) disposed on the second conductive portion.

Regarding claim 9¸ Lee in view of Cheng teaches the integrated fan-out package according to claim 7, wherein a ratio of the Young's modulus of the dielectric layer directly in contact with the first seed layer and the first conductive portion to the Young's modulus of the rest of the dielectric layers ranges from 1.05 to 100.
Lee does not specifically state a ratio of the modulus, however it would have been obvious to a person of skill in the art at the time of the priority date that ratio could have been optimized through routine experimentation or calculation to be any desired value based on the materials used and the strain placed on the device.

Regarding claim 10¸ Lee in view of Cheng teaches the integrated fan-out package according to claim 7, wherein the dielectric layer directly in contact with the first seed layer and the first conductive portion comprises a molding compound material (see paragraph [0071], resin with filler).

Regarding claim 13¸ Lee in view of Cheng teaches the integrated fan-out package according to claim 7, wherein sidewalls of the first conductive portion are aligned with sidewalls of the first seed layer (see Lee Fig. 11A).

Regarding claim 14¸ Lee in view of Cheng teaches the integrated fan-out package according to claim 7, wherein a thickness of the dielectric layer directly in contact with the first seed layer and the first conductive portion is larger than a thickness of each of the rest of the dielectric layers (see lee Fig. 11A).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheng, further in view of Lin et al. (U.S. Publication No. 2017/01886678)
Regarding claim 12¸ Lee in view of Cheng teaches the integrated fan-out package according to claim 7, wherein the first conductive portion has substantially straight sidewalls.
However, Lin teaches a similar UBM which has straight walls (see Fig. 2).  It would have been obvious to a person of skill in the art at the time of the priority date that the conductive layer of Lee could have had straight walls because a substantially straight walled dielectric opening is easier to form than a sloped wall opening.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, the prior art, alone or in combination, fails to teach or suggest wherein the second seed layer is further sandwiched between the second conductive portion and the dielectric layer directly in contact with the first seed layer and the first conductive portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/Examiner, Art Unit 2816  

/SELIM U AHMED/Primary Examiner, Art Unit 2896